Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                        No. 04-14-00503-CR

                                    Oscar Mario NAVARRO Jr.,
                                            Appellant

                                                   v.

                                        The STATE of Texas,
                                              Appellee

                    From the 79th Judicial District Court, Jim Wells County, Texas
                                  Trial Court No. 12-07-13541-CR
                           Honorable Richard C. Terrell, Judge Presiding

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Karen Angelini, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: July 30, 2014

DISMISSED FOR LACK OF JURISDICTION

           The trial court imposed sentence on Oscar Mario Navarro Jr. on September 13, 2013. The

deadline for filing a notice of appeal was therefore either October 9, 2013, or December 9, 2013,

depending on whether a timely motion for new trial was filed in the trial court. See TEX. R. APP.

P. 26.2. On July 17, 2014, Navarro filed a notice of appeal in the trial court, which the Jim Wells

County District Clerk forwarded to this court.

           Because the notice of appeal in this case was not timely filed, we lack jurisdiction to

entertain the appeal. See Slaton v. State, 981 S.W.2d 208, 210 (Tex. Crim. App. 1998) (holding
                                                                                       04-14-00503-CR


that if appeal is not timely perfected, court of appeals does not obtain jurisdiction to address merits

of appeal, and court may take no action other than to dismiss appeal; court may not suspend rules

to alter time for perfecting appeal); Olivo v. State, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996);

see also Ater v. Eighth Court of Appeals, 802 S.W.2d 241 (Tex. Crim. App. 1991) (explaining that

writ of habeas corpus pursuant to article 11.07 of the Texas Code of Criminal Procedure governs

out-of-time appeals from felony convictions).

       We dismiss this appeal for lack of jurisdiction.


                                                   PER CURIAM

Do not publish




                                                 -2-